Title: To George Washington from Moses Hazen, 10 November 1782
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Philadelphia, 10th Novr 1782
                  
                  I have this Moment received your Excellency’s Letter of the first Instant.  The Regiment under my Command is now on its march from Reading to Morris Town, where I expect to meet it on or about the 14th Current.  As soon as I come up with the Troops shall have the Honour to forward a Return of the Regiment, and wait your Excellency’s further Orders.  I have the Honour to be, Your Excellency’s Most obedient and Most devoted humble Servt
                  
                     Moses Hazen
                  
                  
                     P.S. We have marched near five Hundred Men.  
                  
                  
               M.H.